Case 2:19-cv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 1 of 13 PagelD: 5

EXHIBIT A

 

 
 

 

* Case 2:19- -Gv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 2 of 13 PagelD: 6

ESX-L-002822-19 04/15/2019 10:22:32 AM Pg 1 of 7 Trans ID: LCV2018684666

Robert C. Rowbotham, II, Esq. - LD. No. 013852003

|| BRAMNICK, RODRIGUEZ, GRABAS,

ARNOLD & MANGAN, LLC
1827 East Second Street

Scotch Plains, NJ 07076

Tek: (908) 322-7000

Fax: (908) 322-6997

. Attorney for Plaintiff, Eliza Zonn

 

|| ELIZA ZONN, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: ESSEX COUNTY
Plaintiff(s), DOCKET NO,z  ESX-L-2822-19
| vs. CIVIL ACTION
|| ARMANDO MACIASVALDEZ,

|} DELA H TRUCKING, POINT DIRECT

   

 

 

 

|} TRANSPORT, INC., JOHN DOES 1-10 COMPLAINT, JURY DEMAND
. said names being fictitious) and XYZ DEMAND BOR PRODUCTION ¢ OF.
| CORPORATIONS DOG rs
* 1-10 (said names being fictitious), _ ANSWERS I TO INTERROGATORIES

 

Defendant(s).

Plaintiff, ELIZA ZONN, residing at 64 Hillyer Street in the City of Orange, County of

|| Bssex-and State of New J ersey, by way of Complaint against defendants, ARMANDO
MACTASVALDEZ, DE LA H TRUCKING, POINT DIRECT TRANSPORT, INC., JOHN
|| DOES 1-10 (said names being fictitious) and XYZ CORPORATIONS 1-10 (said names being

‘|| fictitious), says:

FIRST COUNT
1, On or about September 7, 2018, plaintiff, ELIZA ZONN was the operator of a
motor vehicle which she was travelling eastbound on Interstate 280 near milepost 11.3 in the

City of Orange, County of Essex and State of New Jersey.

 

 

2019042308865

 

 

 

 
 

Case 2:19-cv-12087-MCA-LDW_ Document 1-2 Filed 05/03/19 Page 3 of 13 PagelD: 7

|| Jersey which was owned by the defendants, DE LA H TRUCKING AND POINTDIRECT

|| TRANSPORT, INC.

4| operate, maintain and/or control his motor vehicle so as to cause his motor vehicle to collide with
|| plaintiff's motor vehicle.

| will in the future incur expenses for medical care and treatment, has suffered and will in the

|| customary activities and was caused to suffer permanent injury.

| A copy of same is attached hereto.

ESX-L-002822-19 04/15/2019 10:22:32 AM Pg 2 of 7 Trans ID: LCV20196@8463

2. At the above-mentioned time and place, defendant, ARMANDO
MACYASVALDEZ, who resides at 9401 Tamarind Avenue, in the City of Fontana, County of
San Bernardino and State of California was the operator of a motor vehicle traveling eastbound

on Interstate 280 near milepost 11.3 in the City of Orange, County of Essex and State of New

3. At the above-mentioned time and place, defendant did so negligently own,

: 4, As a direct and proximate result of the negligence of the defendant as aforesaid,

plaintiff has suffered and will in the future suffer much pain in mind and body, has incurred and
future suffer economic loss, was unable and will in the future be unable to attend to her usual and .
5. Plaintiff has obtained the requisite physician’s Certification pursuant to Title 39.

WHEREFORE, plaintiff, ELIZA ZONN, demands judgment against defendants,
ARMANDO MACIASVALDEZ, DE LA H TRUCKING and POINTDIRECT :
TRANSPORT, INC., for damages together with interest, counsel fees and costs of suit.

SECOND COUNT
1. Plaintiff repeats and reiterates the allegations contained in the First and Second

Counts of the Complaint as if set forth more fully at length herein.

 

 

 

2019042308865

 
 

* Case 2:19-cv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 4 of 13 PagelD: 8

 

ESX-L-002822-19 04/15/2019 10:22:32 AM Pg 3 of 7 Trans ID: LCV2019864888

2. Defendants, JOHN DOES 1-10 (names unknown) and XYZ CORPORATIONS
1-10 (names unknown), negligently owned, operated, maintained and/or controlled their motor
vehicle so as aforesaid.

3, As a direct and proximate result of the negligence of the defendants as aforesaid,

| plaintiff has suffered and will in the future suffer much pain in mind and body, has incurred and
: Will in the future incur expenses for medical care and treatment, has suffered and will in. the
future suffer economic loss, was unable and will in the future be unable to attend to his usual and

{| customary activities and was caused to suffér permanent injury.

4. Plaintiff reserves the right to amend the Complaint to join these potentially

: culpable parties if discovery should reveal that said parties are in any way responsible for the

|| injuries sustained by plaintiff,

WHEREFORE, plaintiff, ELIZA ZONN, demands judgment against defendants,

|| ARMANDO MACTASVALDEZ, DE LA H TRUCKING, POINTDIRECT TRANSPORT,
: INC., JOHN DOES 1-10 (said names being fictitious) and XYZ CORPORATIONS 1-10 (said

| names being fictitious), for damages together with interest, counsel fees and costs of suit.

DESIGNATION OF TRIAL COUNSEL

ROBERT C. ROWBOTHAM, II is hereby designated as trial counsel pursuant to Court

Rule 4:5-1,

 

2019042308865

 

 

 
 

Case 2:19-cv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 5 of 13 PagelD: 9

2019042308865

ESX-L-002822-19 04/15/2019 10:22:32 AM Pg 4 of 7 Trans ID: LCV2019864668

SURY DEMAND

Plaintiff herein demands trial by jury as to all issues so triable.

DATED: April 12, 2019 BRAMNICK, RODRIGUEZ, GRABAS,
: ARNOLD & MANGAN, LLC
Zonn

 

Attorneys for Plaintiff, Eliza

 

BY ROBERT C ROWBOTHAM, Il
DEMAND FOR INSURANCE INFORMATION

Plaintiff hereby demands that defendant(s) set forth the name of any insurance carrier

‘||. providing coverage for plaintiff's injuries, the policy number and the extent of liability limits.

DATED: April 12,2019 BRAMNICK, RODRIGUEZ, GRABAS,
: ARNOLD & MANGAN, LLC

Attorneys for Plaj nite Eliza Zom

    

ad Me SN, ot
Sot :

BY: ROBERT C ROWBOTHAM I~

 

DEMAND FOR PRODUCTION OF DOCUMENTS.
PLEASE TAKE NOTICE that pursuant to Rule 4:18-1, plaintiff hereby demands that

defendant(s) produce the following documentation within thirty (30) days as prescribed by the

|; Rules of Court. Additionally, please be advised that the following requests are ongoing and

| continuing in nature and defendant(s) is/are therefore required to continuously update their
responses thereto as new information or documentation comes into evidence,
1, The amounts of any and all insurance coverage covering defendant including but
not limited to primary insurance policies, secondary insurance policies and/or umbrella insurance

policies. For each policy of insurance, supply a copy of the declaration page therefrom.

 

 

 

 
 

Case 2:19-cy-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 6 of 13 PagelD: 10

< t,he 4 we

ESX-L-002822-19 04/15/2019 10:22:32 AM Pg 5 of 7 Trans ID: LCV2019304568

2. Copies of any and all documentation or reports, including but not limited to police
reports, accident reports, ISO claim searches and/or incident reports, concerning the happening of
the incident in question or any subsequent investigation of same.

3. Copies or duplications of any and ail photographs, motion pictures, videotapes,
films, drawings, diagrams, sketches or other reproductions, descriptions or accounts concermming

the individuals involved in the incident in question,.the property damage sustained, the accident
scene, or anything else relevant to the incident in question.

4, Copies of any and all signed or unsigned statements, documents, communications,

||. and/or transmissions, whether in writing, made orally or otherwise recorded by any mechanical

or electronic means, made by any party to this action, any witness, or any other individual,
business, corporation, investigative authority or other entity concerning anything relevant to the
incident in question.

5. Copies of any and.all documentation, including but not limited to any contracts
between the owner of the property or product involved in the incident in question and any of the |
parties involved in this matter.

6. Copies of any and all documentation, including but not limited safety manuals,
statutes, rules, regulations, books, and/or industry standards which refer to, reflect or otherwise

related to the incident in question or any potential defense to the action in question.

7. Copies of any and all discovery received from any other parties to the action in
question.
8. Copies of all CEB searches and/or any other records demonstrating prior insurance

claims submitted by the plaintiff for any matter, including workers’ compensation claims,

 

 

2019042308865

 

 

 
 

~ Case 2:19-c

Vv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 7 of 13 PagelD: 11

IESX-L-002822-19 04/15/2019 10:22:32 AM Pg 6 of 7 Trans ID: LCV2019064666

personal injury claims, property damage claims or any other claims for medical treatment or
bodily or any and all other insurance claims.

9. Copies of any and all medical information and/or documentation concerning the
plaintiff in this matter whether it concerns any medical condition or treatment which took place
before, during or after the time of thé incident in question.

10. Copies of any and all records of any type subpoenaed by defendant or received
from any other source concerning the plaintiff or the incident in question.

11. Any and all videotapes or moving pictures made of plaintiff and/or the subject

| matter of this accident,

12. Please be advised that the plaintiff hereby objects to the taking of any

| photographs, x-rays or other reproductions concerning the plaintiff or the plaintiff's injuries at
the time of defense examination. |

13.‘ The entire file maintained by experts whom plaintiff intends to call at trial,

studies.

14, —_ Set forth the name, publisher, date of publication and page reference of each test,
. article standard, manual, policy, procedure, directive book or writing of any kind which your
experts relied upon in any way in formulating their opinion in this matter.

15. A copy of any and all statements provided by defendant concerning this accident,
This includes copies of any and all statements, whether verbal, written or otherwise, provided to
| defendant’s insurance company or any adjuster acting on behalf of that insurance company, or to

any other party. This request is made pursuant to Pfénder v. Torres, 336 N.J. Super. 379

 

 

2019042308865

- including but not limited to any notes or draft reports, billing statements, x-ray films and/or other |

 

 

 
 

:19-cv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page elD: 12
Case 2:19-cv 5 bade?

| DATED: April 12, 2019

ESX-L-002822-19 04/1 5/2019 10:22:32 AM Pg 7 of 7 Trans ID: LC v204

(App.Div. 2001).
16. A copy of defendant’s cell phone records from the date of the accident,
defendant’s cell phone number and cell phone service provider as of the date of this accident.
DEMAND FOR ANSWERS TO INTERROGATORIES

Plaintiff hereby demands that defendant(s) answer Form C and C (1) Interrogatories

|| within the time prescribed by the Court Rules.

CERTIFICATION.
Pursuant to R. 4:15-1, I hereby certify that the matter in controversy is not the subject of

‘ any other pending or contemplated action or arbitration proceeding. This party is not aware of

|; any other parties who should be joined in this action at this time. I certify that confidential

personal identifiers have been redacted from documents now submitted to the court, and will be

redacted from all documents submitted in the future in accordance with R. 1:38-7(b).

 

 

BY:ROBERT C. ROW ROTTAA I

PHYSICIAN’S CERTIFICATION

A physician’s Certification in accordance with N.J.S.A. 39:6A-8a is attached to this

 

Complaint.

 

 

2019042308865

 

 

 
 

Case 2:19-cv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 9 Daa deoe!>: 13
ESX-L-002822-19 04/15/2019 10:22:32 AM Pg 1 of 2 Trans ID: LOv201 9

EXHIBIT “A”

 

 

2019042308865

 
 

* Case 2:19-cv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 10 PagelD: 14
ESX-L-002822-19 04/15/2019 10:22:32 AM Pg 2 of 2 Trans iD: OF ort aees 9

CERTIFICATION PURSUANT TO N.LS.A, 39:6A-82 OF THE
AUTOMOBILE INSURANCE COST REDUCTION ACT OF 1998

1, Tam a licensed physician as defined by NJLS.A. 45:9-5.1.

 

2, I am a treating physician to the plaintiff, Eliza Zonn, for injuries sustained
on September 7, 2018.

3. AY of the opinions set forth herein are within 4 reasonable degree of
medical probability.

4, As a result of the September 7, 2018 accident, Eliza Zonn sustained the
- following injuries:

- L2-3 annular disc bulge

- L3-L4 dise herniation and annular disc bulge

- E4-L5 disc herniation and annular disc bulge

~ C2-C3 disc herniation

« (C3-C4 disc herniation and annular disc bulge

- C435 disc herniation and annular disc bulge

- -C5-Cé6 disc herniation and annular dise bulge

~ C6-C7 disc herniation and annular disc bulge

5 This certification is based on objective clinical evidence including, but not

limited to:
MRI of the Cervical Spine
MRI of the Lumbar Spine
Physical examination
6 Any testing referred to above is not experimental in nature nor are the

results of such tests dependent entirely on subjective patient response.

7, Based on my professional expertise aid objective clinical evidence
including my clinical findings and/or the results of objective medical tests, it is my
opinion within a reasonable degree of medical probability that Eliza Zonn has sustained a
permanent injury in that Eliza Zonn's has/have not healed to function normally and will
not heal to function normally with further medical treatment.

 
  
  

§. Ycettify undér-penalty ofipeijhty that the ghowe conclusions are true to the
| best of my: knowledge and belief, Jam aware that if theforégoity. statements made by
| me are Willfully:falsé, J'ai subject:to punishment. , 77; &

§

  
  

Dated: March 14, 2019

 

VICTOR VERLEZZA, D.C.

 

 

2019042308865

 
 

Case 2:19-cv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 11 of 13 PagelD: 15

 

BRAMNICK, RODRIGUEZ:
ATTORNEYS AT LAW

1827 EAST SECOND STREET
SCOTCH PLAINS, NEW JERSEY 07076

cT000

on nA.
em * ways,

aus
Bue : 5 hy SS pITMey BOVES
Ns ae 202 iP $ 000.655

€O0C00827210 APR 152019

  

Gallagher Bassett

Attn: Erin Radle, Resolution Manager
P.O. Box 2934

Clinton, IA 52733-2934

 

 

 

 
 

“ Case 2:19-cv-12087-MCA-LDW Document 1-2 Filed 05/03/19 Page 12 of 13 PagelD: 16

ESX-L-002822-19 04/15/2019 10:22:32 AM Pg 1 of 2 Trans ID: LCV2019864B88

Civil Case Information Statement

 

* Case Details:: ESSEX c[ Chl Part Docket L2002822318 :
—- a wee tt,

% meee ws eee ee ee .
we ate eee a ea ee

 

 

ee ha the a racer rere tte

Case Caption: ZONN ELIZA VS MACIASVALDEZ Gase Type: AUTO NEGLIGENCE-PERSONAL INJURY (VERBAL
ARMANDO THRESHOLD)

Case Initiation Date: 04/15/2019 Document Type: Complaint with Jury Demand

Attorney Name: ROBERT CHARLES ROWBOTHAM II Jury Demand: YES - 6 JURORS

Firm Name: BRAMNICK RODRIGUEZ GRABAS ARNOLD & Hurricane Sandy related? NO

MANGAN LLG Is this a professional malpractice case? NO

Address: 1827 E SECOND ST Related cases pending: NO

SCOTCH PLAINS NJ 07076 if yes, Hst docket numbers:

Phone: Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Zonn, Eliza transaction or occurrence)? NO

Name of Defendant's Primary insurance Company
(if known): Gallagher Bassett

 

*? THE INFORMATION PROVIDED ON THIS FORM CANNOT. BE INTRODUCED INTG-EVIDENCE |
CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASEIS APPROPRIATE FOR MEDIATION
Do parties have a current, past, or recurrent relationship? NO
If yes, ts that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Bo you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 597 NO

gee oe - ~ ae - : crag meee remem - ae mn ee a
77 : ? > . toe as eee re, oa. . , . Ye et te
‘ - ”

 

. tet . ' rr an al TE : ‘ "

q . Pee ee . as oN wate . . z ‘ i
. x = we Tea aka ve), 4 rs ae . so re le Pd

be es sou 1 oan wel Tce Becta ae s 2 . = Mare ere len eet a tae! Le etree ete oe al

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 

 

04/15/2019 /sf ROBERT CHARLES ROWBOTHAM II
Dated Signed
\
2019042308865

 
Case 2:19-c\F BAd8 ANFEAEIB WP4/HHADNIAH ES AMePO5/0B11T rang da: LE VEAWEERD: 17

ESSEX COUNTY - CIVIL DIVISION
SUPERIOR COURT OF NJ
465 MARTIN LUTHER KING JR BLVD
NEWARK NJ 07102
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (973) ‘776-9300
COURT HOURS 8:30 AM -— 4:30 PM

DATE: APRIL 15, 2019
RE; ZONN ELIZA VS MACIASVALDEZ ARMANDO
DOCKET: ESX L -002822 19

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2.

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON JEFFREY B. BEACHAM

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 001
AT: (973) 776-9300.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
ATTENTION:
ATT: ROBERT C. ROWBOTHAM
BRAMNICK RODRIGUEZ GRABAS ARNO
1827 E SECOND ST
SCOTCH PLAINS Nog 07076

ECOURTS

 

 
